            Case 5:19-cv-00309-JM Document 9 Filed 10/14/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

JARED JEFFERS                                                                PETITIONER


VS.                           No. 5:19-CV-00309-JM-JTR


DEXTER PAYNE, Director,
Arkansas Division of Correction                                            RESPONDENT


                                         ORDER

       The Court has reviewed the Recommendation submitted by United States

Magistrate Judge J. Thomas Ray. No objections have been filed. After careful review, the

Recommendation is approved and adopted in its entirety as this Court’s findings in all

respects.

       IT IS THEREFORE ORDERED THAT:

       1.     This case is DISMISSED WITH PREJUDICE.

       2.     It is certified, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from this Order and the accompanying Judgment would not be taken in good faith.

       Dated this 14th day of October, 2020.



                                          ____________________________________
                                          UNITED STATES DISTRICT JUDGE
